Title: To Thomas Jefferson from David Austin, 19 December 1801
From: Austin, David
To: Jefferson, Thomas


          
            Respected Sir.
            Washington Decr. 19th A.D. 1801—
          
          Will you have the goodness to look over a communication of 28th ulto & seriously to weigh its contents.—
          Stretch the line of my general intimations upon the opening face of things, on Capitol Hill: & believe me Sir, that what you may now, dimly, discern is but the rising breath of a mighty storm.
          Your Excell’y will ee’r all is over, be as anxious to find water with which to quench this enkindling, & flaming fire, as you have had opportunity to discern me willing to lend my aid, in preserving an equipoise in favor of this tottering Ship; which “the winds & waves” have, & will again mightily assail.—
          With all due esteem
          
            David Austin
          
        